Citation Nr: 0926033	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right dominant 
forearm disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's tinnitus is not shown to be related to 
service.

2.  The Veteran's right dominant forearm disability is not 
related to service.

3.  The Veteran's back disability is not related to service.


CONCLUSION OF LAW

Service connection for tinnitus, a right dominant forearm 
disability, and a back disability is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Tinnitus

The Veteran claims that he has tinnitus that began due to 
noise exposure in service.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking".  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).    

The Veteran stated in support of this claim that he was 
exposed to loud noises as an aircraft specialist, which is 
not in dispute.  He stated that he spent three and a half 
years as an aircraft specialist with the use of ear 
protection.    

The evidence, including service personnel records (SPRs), 
supports the Veteran's statements of time spent working on 
aircraft.  His MOS was airlift aircraft maintenance 
specialist.  In this case, the Board concedes that the 
Veteran was exposed to loud noise during his service from 
April 1982 to April 1986.

In any event, even though the noise exposure in service is 
conceded, according to the evidence submitted, the Veteran 
first reported tinnitus in 2001, approximately 15 years after 
his separation from active duty.  This 15-year period between 
service and his first complaint of tinnitus provides highly 
probative evidence against the appellant's claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints).  

The Veteran's service treatment records are silent for any 
complaints or diagnoses of tinnitus or other hearing 
problems, providing evidence against this claim.

According to the post-service medical evidence, the time of 
onset of the Veteran's tinnitus was after separation from 
service.  

A VA audiological evaluation was performed in May 2007.  The 
Veteran reported military noise exposure, as well as 
occupational noise exposure due to his career in aircraft 
maintenance with excessive noise after service.  The Veteran 
reported that his bilateral recurrent tinnitus occurs only 
when he takes a shower and that he believed the noise of the 
water in the shower was triggering it.  

Most importantly, the Veteran reported that he first noticed 
his tinnitus since 2001, approximately 15 years after 
separation from service, providing evidence against his own 
claim.   

The VA examiner opined that the tinnitus was not caused by or 
the result of acoustic trauma from the military, based on the 
rationale that the ringing the Veteran described occurs when 
in the shower.  The examiner noted that this is not a 
tinnitus that would typically be associated with noise 
exposure but sounds more like an anomaly associated with the 
noise of water running.  The examiner also noted the 
Veteran's own report of the tinnitus starting in 2001, 
fifteen years after discharge from service.

The Board finds that the VA examiner's opinion is entitled to 
great probative weight, as it took into account the Veteran's 
entire history of noise exposure as well as his own report 
that the tinnitus only began in 2001.  The VA examination 
therefore provides evidence against this claim.

During a Travel Board hearing in April 2009, the Veteran 
testified that 2001 was when he first became aware of what 
tinnitus is, which the Board clearly understands.  However, 
he also stated that he first experienced tinnitus "while 
working for Lockheed Martin" after service, between November 
1986 and 1994.  The Veteran did not clearly state when, 
during his tenure at Lockheed, he first noticed the tinnitus.  

The Board finds that the Veteran's testimony continues to 
support the onset of tinnitus after separation from service 
in April 1986, providing evidence against this claim.

Simply stated, the post-service medical record provides 
highly probative evidence against this claim, indicating a 
problem that began after service and with no connection to 
service.  The Board must find that the post-service medical 
record outweighs the Veteran's lay contention that he has 
tinnitus as the result of his service. 

Right dominant forearm disability

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through August 2008, and the Veteran 
submitted private treatment records from Dr. "L.", Dr. 
"T.", and Dr. "G.".  There are complaints of right hand 
numbness and tingling beginning in April 1995, many years 
after service.  Diagnoses of carpal tunnel syndrome and nerve 
trapping at the right wrist have been given.  

Based on the above, the evidence does show a current right 
forearm disability, providing some evidence for this claim.

The STRs indicate a right forearm injury in December 1983, 
after a hangar door slammed down on the Veteran's right arm.  
X-rays showed no fracture, and a diagnosis of severe muscular 
contusion was given.  No chronic diagnosis of the right 
forearm was made, and there are no further indications of 
complaints or treatment regarding right forearm problems in 
service between December 1983 and separation in April 1986.  
The STRs therefore reveal an acute injury that was resolved 
in service, providing evidence against this claim.  

The third requirement of service connection is a nexus 
between any current disability and service.

Even with evidence of a current right forearm condition, 
based on the post-service treatment records (the Veteran 
served on active duty from April 1982 to April 1986), there 
is nothing in the record to indicate a connection between the 
problems cited beginning in 1995 and service that ended 9 
years earlier.  See Maxson v. Gober, supra (holding that it 
was proper to consider the Veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints).

The Veteran submitted records of a private evaluation by hand 
specialist Dr. T. conducted in September 2007.  The Veteran 
reported that the fingers of his right hand occasionally lock 
in flexion, which he has experienced since the early 1990s.  
He also reported numbness and tingling in his right hand 
since the 1990s.  Dr. T. confirmed prior diagnoses of carpal 
tunnel syndrome.  He noted that the Veteran may have damaged 
the forearm musculature on the ulnar aspect because there was 
tenderness just radial to the FCU tendon.  X-rays indicated 
ulnar positive, secondary to an old distal radius fracture, 
as well as some ulnar impingement changes on the ulnar side 
of the lumate.  Dr. T. noted only one abnormality around the 
metacarpophalangeal joints, that of an old fracture deformity 
of the fifth metacarpal, consistent with a pre-service 
injury.

The Board finds Dr. T's examination to provide evidence 
against this claim, as no statements or opinions were offered 
connecting the Veteran's current carpal tunnel syndrome with 
his acute in-service injury.  In this regard, the Board finds 
no basis to find that carpal tunnel syndrome can be 
reasonably associated with one injury many years ago. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a right dominant forearm disability.  There is 
simply no indication of any connection between service and 
the current problem years after service except the Veteran's 
statements, and the post-service medical record is found to 
provide evidence against such a finding, outweighing the 
Veteran's contentions.  There is no medical indication that 
the current condition was incurred in or caused by service 
and sufficient evidence against such a finding.  The 
Veteran's statements are outweighed by the medical evidence 
of record, indicating a problem related to something other 
than service, based on military service that ended many years 
ago, in light of a post-service record that is devoid of any 
chronic right forearm problem until nearly a decade after 
service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a right dominant 
forearm disability.  

Back disability

The post-service treatment records indicate ongoing treatment 
for grade II spondylolytic spondylolisthesis as well as 
degenerative disc disease and mechanical low back pain.  
Based on the above, the evidence does show a current 
disability, providing some evidence for this claim.

The STRs indicate complaints of back pain in October 1984 
after being tackled while playing football.  Low back strain 
was diagnosed.  The Veteran complained of back pain once more 
in July 1985 after bending over to pick something up.  Acute 
low back strain was diagnosed.  No chronic diagnosis of the 
back was made on either occasion, and there are no further 
indications of complaints or treatment regarding back 
problems in service.  The STRs therefore reveal an acute 
condition that was resolved twice in service, providing 
evidence against this claim.  

Even with evidence of a current back disability, based on VA 
and private assessments since December 2006, the Veteran 
served on active duty from April 1982 to April 1986.  There 
is nothing in the record to indicate a connection between the 
problems beginning in 2006 and service that ended over 20 
years earlier.  See Maxson.

The Veteran was afforded a VA spine examination in May 2007.  
The Veteran complained of sharp and dull pain, intermittent 
in nature, with radiation down the left lower extremity.  The 
pain was described as worse with standing for long periods of 
time, walking long distances, bending, stooping, and lifting.  
The Veteran reported five episodes of incapacitating low back 
pain that required three to four days of bed rest.  X-rays 
revealed grade II L5-S1 spondylolisthesis and moderate L5-S1 
lumbar degenerative disc disease.  The examiner diagnosed 
grade II spondylolisthesis at L5-S1 with moderate lumbar 
degenerative disc disease without significant radiculopathy, 
as well as moderate mechanical low back pain with loss of 
range of motion secondary to the first diagnosis.

The VA examiner opined based on the Veteran's history, review 
of the claims file, and physical examination that the 
Veteran's current grade II L5-S1 spondylolisthesis with 
moderate lumbar degenerative disc disease and mechanical low 
back pain is less likely as not caused by or a result of the 
trauma while in the service.  The examiner noted that the 
STRs document a soft tissue injury playing football and a 
bending and lifting injury while in the service.  The 
examiner stated that the Veteran does not have radiographs to 
support par defects and to place the Veteran's current 
existing problems on those two events is least likely as not 
a probability.  The examiner noted that the Veteran has had a 
significant silent interval following discharge from the 
service to relate this current existing orthopedic condition 
to those two isolated events.

The Board finds the VA examiner's opinion to be entitled to 
great probative weight, as it is based upon a complete review 
of the Veteran's medical history as well as a full physical 
examination.

The Veteran testified before the Board that he began seeking 
medical attention for back problems while employed with 
Lockheed after service yet is unable to retrieve any 
treatment records.  

Even if the Board assumes treatment in the years following 
service, there is no evidence to connect post-service back 
problems with the two isolated acute events in service, 
particularly in light of the evidence that is of record. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a back disability.  There is simply no 
indication of connection between service and the current 
problem years after service, and the post-service medical 
record is found to provide evidence against such a finding.

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no medical indication 
that the condition was incurred in or caused by service and 
sufficient evidence against such a finding.  The Veteran's 
statements are outweighed by the medical evidence of record, 
indicating a problem related to something other than service, 
based on military service that ended many years ago, in light 
of a record that is devoid of any back problem until decades 
after service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a back disability.  
In denying his claims, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in January 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran was not afforded a VA examination for his right 
forearm; however the low threshold set by McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) was not met, as there is no 
medical evidence indicating any possible connection between 
the current symptoms and the acute injury in service many 
years earlier.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


